PER CURIAM.
Robert Wilson appeals from the judgment of the Circuit Court of Greene County, Missouri, denying his motion to vacate a fifteen-year sentence he received following his plea of guilty to first degree robbery.
Appellant’s motion alleged eight separate grounds for relief and following an evi-dentiary hearing the trial court ruled adversely to appellant on all of the grounds asserted. The trial court’s written findings of fact and conclusions of law recite that . . [MJovant has failed to establish his claim for relief by the preponderance of the evidence, or, in fact, by any competent evidence. He is a self-confessed liar, having glibly admitted at the hearing that he lied to the court in answering several questions directed to him by the court at the time of the plea. He does not have any corroboration, by any credible evidence, of the claims he asserts at this late date. There is no reason to believe his present testimony.”
We have reviewed the lengthy transcript of the evidentiary hearing and the authorities cited by the parties in their briefs herein and find no merit to appellant’s grounds. The judgment of the trial court denying appellant relief under Rule 27.26, V.A.M.R., is based on findings of fact which are not clearly erroneous. No error of law appears. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16, V.A.M.R.
All concur.